Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dhiraj Chhaparwal appeals the district court’s order granting summary judgment in favor of the Appellees on Chhaparwal’s complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chhapanoal v. WV College of Medicine, No. 1:07-cv-00089-FPS-JSK, 2009 WL 2959882 (N.D.W.Va. Sept. 9, 2009). We also deny Chhaparwal’s motion for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.